ACCEPTED
                                                                                          03-15-00638-CV
                                                                                                  8317052
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    12/21/2015 9:55:13 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                 NO. 03-15-00638-CV

                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
      TEXAS COURT OF APPEALS, THIRD                DISTRICT, 12/21/2015
                                                             AT AUSTIN  9:55:13 AM
                                                                 JEFFREY D. KYLE
                                                                      Clerk
  _______________________________________________________________

             Bridget D. Elliot, Trustee of BC Trust, Appellant
                                        v.

 Crosswater Yacht Club, L.P.; Crosswater Yacht Club Management, L.L.C.;
  Hurst Joint Venture, L.P.; Hurst Harbor GP, L.L.C.; MOF Hurst Harbor,
                L.P.; and Suntex Ventures, L.L.C, Appellees
________________________________________________________________

 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL
     DISTRICT NO. D-1-GN-14-004489, HONORABLE STEPHEN
               YELENOSKY, JUDGE PRESIDING


             UNOPPOSED MOTION FOR EXTENSION OF TIME

      Bridget D. Elliott, Trustee of BC Trust, moves the Court unopposed for an

order permitting an additional thirty (30) days or until January 20, 2016 within

which to file a Brief in the above appeal.

      In support of its motion, Appellant state that the Brief is due December 21,

2015. The additional time is needed due to undersigned counsel’s illness and

illness in his family and the Court’s granting the dismissal of the other named

Appellants on December 17, 2015 and there will be no prejudice to either party.

The motion is unopposed and Appellant will not oppose Appellees’ request for

additional time to file their Brief.
      For the above reasons, Appellant respectfully request that the motion be

granted.

      Dated this 21st day of December 2015.

                                              Respectfully submitted,

                                              / S / Donald E. Little
                                              Donald E. Little
                                              TX Bar No. 24076191
                                              506 Rolling Green Drive
                                              Lakeway, Texas 78734
                                              Attorney for Appellant
                            CERTIFICATE OF SERVICE

      I certify that on the 21st day of December, 2015, I [ ] mailed, postage

prepaid, [ x ] E-Mail transmission, [ ] faxed, [ ] hand-delivered a true and

correct copy of the foregoing to:

Dan Bitting -dbitting@scottdoug.com>
Cindy Saitier- csaiter@scottdoug.com
Scott, Douglass & McConnico, L.L.P.
600 Congress Avenue, Suite 1500
Austin, TX 78701-3234



                                                    /S/ Donald E. Little
                                                    Donald E. Little